DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-12 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Randall (4,712,676) in view of Stamp (5,194,408), Perkins (3,861,527) and Andersen (US 2014/0231493).
Claims 1, 9 and 33
Randall discloses a nail bunch/package (20) comprising a plurality of nails (40), each nail having an enlarged head end (44), a pointed tip end (42) and shank extending between the enlarged head end and the pointed tip end (see column 4 lines 42-48), wherein the plurality of nails are grouped together in a bunch having an elongated axis (defined by axis running from top to bottom and in the center of the bunch of nails), with the enlarged head end of each nail toward a first end of the bunch and the pointed tip end of each nail toward a second end of the bunch (see figure 2); wherein the plurality of nails are held together in the bunch by a band structure (48) that extends around the bunch and that engages with the shanks of a multiplicity of the nails that are located 
Claim 10
Randall as modified discloses the band structure does not engage at least one or more screws that are located within an interior region of the bunch (see figures 1 and 2).


Claim 11

Claim 12
Randall further discloses the band structure comprises a shrink wrap plastic band capable of to be separated from the bunch manually to enable individual retrieval of screws from the bunch for use.
Claim 13
Randall further discloses the band structure includes opposite edges that are located along the shank and spaced away from the enlarged head ends and the pointed tip ends (see figures 2 and 6).  

Response to Arguments
Applicant’s arguments with respect to claims 1 and 9-13 have been considered but are moot in view of a new ground of rejection.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736